

Exhibit 10.2



Coeur Mining, Inc.
Restricted Stock Award Agreement
(2015 Long-Term Incentive Plan)


You have been selected to be a Participant in the 2015 Long-Term Incentive Plan
of Coeur Mining, Inc. (the “Plan”), as specified below:
Participant:     
Date of Grant:         
Number of Shares of Restricted Stock Granted:    
Lapse of Restriction Dates:
Date on Which
Restrictions Lapse
Number of Shares for
Which Restrictions Lapse
Cumulative Number of Shares
for Which Restrictions Lapse
 
 
 
 
 
 



THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of Restricted Stock by Coeur Mining, Inc., a Delaware corporation (the
“Company”), to the Participant named above, pursuant to the provisions of the
Plan.
The Plan provides a complete description of the terms and conditions governing
the Restricted Stock. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Agreement’s terms shall completely
supersede unless expressly prohibited by the Plan. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
1.    Employment With the Company. Except as may otherwise be provided in
Sections 5 or 6, the Restricted Stock granted hereunder is granted on the
condition that the Participant remains an employee of the Company from the Date
of Grant through (and including) each of the separate Lapse of Restriction
Dates, as set forth above (each such time period is referred to herein as a
“Period of Restriction”).
This grant of Restricted Stock shall not confer any right to the Participant (or
any other Participant) to be granted Restricted Stock or other Awards in the
future under the Plan.
2.    Certificate Legend. Each certificate representing shares of Common Stock
underlying the Restricted Stock granted pursuant to the Plan shall bear the
following legend:
“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the 2015 Long-Term Incentive
Plan of Coeur Mining, Inc., and in the associated Restricted Stock Award
Agreement. A copy of the Plan and such Restricted Stock Award Agreement may be
obtained from Coeur Mining, Inc.”

Restricted Stock Agreement                1

--------------------------------------------------------------------------------



Exhibit 10.2

3.    Removal of Restrictions. Except as may otherwise be provided herein and in
the Plan, the shares of Common Stock underlying the Restricted Stock granted
pursuant to this Agreement shall become freely transferable by the Participant
on the date and in the amount set forth under the Lapse of Restriction Dates
above, subject to applicable federal and state securities laws. Once shares of
Restricted Stock are no longer subject to any restrictions, the Participant
shall be entitled to have the legend required by Section 2 of this Agreement
removed from the applicable stock certificates.
4.    Voting Rights and Dividends. During the Period of Restriction, the
Participant may exercise full voting rights and shall accrue all dividends and
other distributions paid with respect to the shares of Common Stock underlying
the Restricted Stock while they are held. If any such dividends or distributions
are paid in shares of Common Stock, such shares of Common Stock shall be subject
to the same restrictions on transferability as are the shares of Common Stock
underlying the Restricted Stock with respect to which they were paid.
5.    Termination of Employment.
(a)
By Death, Disability, or Retirement. In the event the employment of the
Participant is terminated due to death, Disability, or Retirement (as defined
below) during the Periods of Restriction, the Periods of Restriction and the
restrictions imposed on the Restricted Stock held by the Participant at the time
of his or her death, Disability, or Retirement shall immediately lapse with all
such shares of Common Stock underlying the Restricted Stock becoming immediately
transferable by the Participant or his or her estate, subject to applicable
federal and state securities laws. For the purposes of this Agreement,
“Disability” shall mean the date upon which the Participant becomes entitled to
receive benefits pursuant to the Company’s long-term disability plan then in
effect. For the purposes of this Agreement, “Retirement” shall mean: (i) any
termination of the Participant’s employment other than for Cause after the
Participant has attained sixty-five (65) years of age and completed a total of
ten (10) or more consecutive years of employment with the Company; or (ii) a
retirement approved by the Board.

(b)
Termination for Other Reasons. In the event of the Participant’s Termination of
Employment with the Company for any reason other than death, Disability, or
Retirement during the Periods of Restriction, all shares of Restricted Stock
held by the Participant at the time of employment termination and still subject
to a Period of Restriction and other restrictions shall be forfeited by the
Participant to the Company. The transfer of employment of the Participant
between the Company and any Subsidiary (or between Subsidiaries) shall not be
deemed a Termination of Employment for the purposes of this Agreement.

6.    Change in Control. Notwithstanding anything to the contrary in this
Agreement, if the Participant experiences a Termination of Employment by the
Company without Cause within two years of a Change in Control of the Company,
the Periods of Restriction and restrictions imposed on the shares of Common
Stock underlying the Restricted Stock shall immediately lapse, with all such
shares of Restricted Stock vesting and becoming freely transferable by the
Participant, subject to applicable federal and state securities laws.
7.    Nontransferability. During the Periods of Restriction, shares of Common
Stock underlying the Restricted Stock granted pursuant to this Agreement may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
(a “Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of the shares of Common Stock underlying the Restricted Stock is
made, or if any attachment, execution, garnishment, or lien shall be issued
against or placed upon such shares of Common Stock underlying the Restricted
Stock, the Participant’s right to such shares of Restricted Stock shall be
immediately forfeited by the Participant to the Company, and this Agreement
shall lapse.
8.    Clawback Policy. The Participant hereby acknowledges and agrees that the
Participant and the award evidenced by this Agreement are subject to the
Company’s clawback policy as amended from time to time. To the

Restricted Stock Agreement                2

--------------------------------------------------------------------------------



Exhibit 10.2

extent the Participant is subject to the policy, the terms and conditions of the
policy are hereby incorporated by reference into this Agreement.
9.    Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require the Participant or beneficiary to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation), domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this Agreement. The Participant may elect, subject to any procedural rules
adopted by the Committee, to satisfy the minimum statutory withholding tax
requirement, in whole or in part, by having the Company withhold shares of
Common Stock having an aggregate Fair Market Value on the date the tax is to be
determined, equal to such minimum statutory withholding tax.
10.     Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Agreement is to be paid in case of his or her
death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Vice President Human Resources and Communication
of the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
11. Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continue employment with the Company, nor shall this
Agreement interfere in any way with the Company’s right to terminate the
Participant’s employment at any time.
12.     Miscellaneous.
(a)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any shares of Common Stock acquired pursuant to this Agreement,
as it may deem advisable, including, without limitation, restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which such shares of Common Stock are then listed and/or traded,
and under any blue sky or state securities laws applicable to such shares of
Common Stock. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.

(b)
The Board or the Committee, as applicable, may terminate, amend, or modify the
Plan; provided, however, that no such termination, amendment, or modification of
the Plan may in any material way adversely affect the Participant’s rights under
this Agreement, without the written consent of the Participant, except that no
such consent will be required if the Committee determines in its sole discretion
and prior to the date of any Change in Control that such amendment or alteration
either (i) is required or advisable in order for the Company, the Plan or the
Award to satisfy any law or regulation or to meet the requirements of or avoid
adverse financial accounting consequences under any accounting standard, or (ii)
is not reasonably likely to significantly diminish the benefits provided under
the Award, or that any such diminishment has been adequately compensated.

(c)
The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising his or her rights
under this Agreement.

(d)
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


Restricted Stock Agreement                3

--------------------------------------------------------------------------------



Exhibit 10.2

(e)
All obligations of the Company under the Plan and this Agreement, with respect
to the Restricted Stock, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

(f)
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the state of Delaware.



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Date of Grant.


Coeur Mining, Inc.    




By:


Keagan J. Kerr, Senior Vice President Corporate Affairs and Human Resources




Participant






__________________________________________
    Participant’s Signature    







Restricted Stock Agreement                4